Title: From James Madison to David Holmes, 9 January 1809
From: Madison, James
To: Holmes, David



Sir.
Dept. of State, Jany. 9. 1809.

I do myself the honor of returning to you the Memorial of John Mullowny, and the papers which were received with it.  They are accompanied by an entire copy of a Letter from Mr. Jefferson, to Mr. Hammond, which is referred to by the Memorialist.  The Record of this Letter, if it shall be deemed applicable, contains every thing which the Department of State is possessed of in relation to the case.  No report having been received to that effect, It is not known here, whether the Petitioner ever obtained the redress which he solicits, thro’ the Agency of Mr. Skipwith or in any other way.  There can be no question that redress is due for a wrong that is committed by a Belligerent within the jurisdiction of a Neutral State, and to the legal Representative of the sufferer where the latter had never received it.  I am &c.

James Madison.

